DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
The amendments and arguments filed 5/7/21 are acknowledged. Claims 4, 25 and 30 are cancelled. Claims 1-3, 5-24, 26-29, and 31-33 are pending. Claims 1-3, 5-24, 26-29, and 31-33 are currently under consideration for patentability under 37 CFR 1.104. 

Information Disclosure Statement
The information disclosure statements filed on 4/29/21 and 8/11/21 have been considered.  Signed copies are enclosed. The references lined through were not considered because the full document was not provided (ref. 37, 44, 68), the citation was a duplicate of another citation (ref. 57), or the cited application was not provided with the appropriate citation information according to MPEP 609.01 (ref. 147). 
Notably, the disclosure statement filed lists a Search Report. The listing of the references cited in a Search Report itself is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, "the list ... must be submitted on a 
Note: If copies of the individual references cited on the Search Report are also cited separately on the IDS (and these references have not been lined-through) they have been considered. 

Objections Withdrawn
The objection to the abstract of the disclosure because the abstract contains acronyms and/or abbreviations that should be spelled out upon first occurrence is withdrawn. 

The objection to the disclosure because it contains an embedded hyperlink and/or other form of browser-executable code is withdrawn in light of applicant’s amendments thereto. 

The objection to the use of trade names and trademarks used in commerce, including STELARA, TWEEN, PLURONIC, QUANTIFERON, several on pages 83 and 84, and possibly others, is withdrawn in light of applicant’s amendments thereto. 

The objection to claim 1 because of the following informalities:  the term “anti-IL-12/IL-23p40” contains acronyms and/or abbreviations that should be spelled out upon first occurrence is withdrawn in light of applicant’s amendments thereto. 

The objection to claim 1 because of the following informalities:  the term “SRI-4” contains acronyms and/or abbreviations that should be spelled out upon first occurrence is withdrawn in light of applicant’s amendments thereto. 

The objection to claim 33 because of the following informalities:  the claim has a letter “F” after the period is withdrawn in light of applicant’s amendments thereto. 

The objection to claims 5-6 and 26 as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any 


Claim Rejections Withdrawn
The rejection of claims 1-3, 7-24, 27-29, and 31-33 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of applicant’s amendments thereto. 

The rejection of claim 1, 7, 11, 24, 29, and 31 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in light of applicant’s amendments thereto. 

Conclusion
	Claims 1-3, 5-24, 26-29, and 31-33 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/ANDREA K MCCOLLUM/Examiner, Art Unit 1646                                                                                                                                                                                                        8/31/21

/BRIAN GANGLE/Primary Examiner, Art Unit 1645